01-15-01091-CR
                                   CHRIS DANIEL
 a           $                 HARRIS COUNTY DISTRICT CLERK



                                                                              FILED IN
December 18, 2015   •                                                  1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                      12/22/2015 10:20:09 AM
DAUCIE SHEFMAN
                                                                       CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                             Clerk
1201 FRANKLIN, 13TH FLOOR
HOUSTON, TX 77002

Defendant’s Name: JOCOBI THOMAS

Cause No: 1451303

Court:   184™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 12/11/15
Sentence Imposed Date: 1 1/19/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: DAUCIE SHEFMAN




Sincerely,




Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and alTsubstitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
~T&£~       CSTArt r Or i£xAs&                                                lid ~7*k j&tj? j fhAcM-t,
                                                                C.
                                                                3                 iÿTÿtcrr   CDU£A' OF~
3og£>pi_L          ~rfe>ivIL<2£-
                                        A              Or      /fe/Vk/R- - (j-UtQc )PU£JA~ O                            'ÿ*




                                                                      --
                                                                                                                           1,
                                                                                                                              V


    /£>   ~7/fe li&LLCit?'ArfSLj£- Quiÿ£.                   Dr <3      4*e\    &a£r;                        --3
                                                                                                              
                                                                                                w§SrA           „             3S£

          _                  A_LD(3 ; lJ D                      I4T)H*A&                           t/d    'Tt(&- /ÿSDi/£-
gj-CTrT    L£ÿ /ktA        kl tMii .


    _             icrfe/      /Ijtjrr       AÿJ(-LLOU     Lÿ-i\ Ci&s       'TtLfeT ~T/fe_                               (Lj/kxÿfc-  LAA&
6r        nhx-                     Dr 4ÿrC-U£- t.[S~ oÿ-                      *7Tÿg- (LPub>r             (Lha/ludAÿ—
'fkoQJ&kS U&t         iki& TfU=r 'Ausi&d-Ai&d-r                     iÿÿssgA »Sft££> d&T
                 TÿAfT                                         &° ASkfL "PZCÿLCLCTVA AtiS A&P&i\
                                   JA i4rTT /4&lA <4<5

                                                                                   ...
~7a                    £r&                                      AcAb£d(A? &ICT
&d&iA&           -pfe- &>u£r TÿTT                     "Tzfe.    Xfc/ÿA/kixd \krrMÿJ                        u)fcs

\d£rr£(LTiJ £       tA     rfvJS                     PzCcoA r&r. T*U-              AgaklAÿ.ÿifed
                                            lATT&SÿibAAd-LA* rtii'&C&j            S     ~7ÿg-   (ÿfc-feuXÿdr
"To di(kd Oou&r                j\oCuM&sr&                 liVugyÿ                       ttÿQieJ\ £&QJ-[0£- (?\
MO/STbs>          lJ\(LC)'    2>i4TtlL-      t )4ÿL   TT*tt£-   iÿ/L~rJÿ          OrrT£ds£       Oig     <2/gÿn~"
            46ixsÿ,        &rr i~t\cT- A Ti/ntg-                                     rfk>££bi/tLL
Kÿr krTe&lZA*                                                 Aaÿ lArÿATioAM-Ap                 t%L£ÿ>
To                         ik (&yvd)£A'tkjAlA)                 Jr&AAAG            Q/d                                       „\lkd                                                         ,\&5 u±eÿi*fgJ£jJu   /dd\
(JJdAc&LE- ~7c> cST 7Ul\       . I blii&Lfn&L                         j
                                                                                          J\&JnÿL'S&£7~ _
ru-Tÿ     'SiXTÿ, /kiA fc,u£rre£rni: favUbJÿMfrSr                                 g.g>.

£i cÿthrs /uiA        kgrc.     TJ    /ÿ- /ÿS5>i3'77b,vi<2ÿ- Or- doixdSjdc /Tÿus>                                                     ~

/kCT 'Tfediÿtz/ÿ'S 'T&is. kiefT CJ~            i            /fe     &\Jik&LC-£       or                           t<=>

fePP&H- TlU COÿICUIOKL ILL                                  CAAIÿÿ         /io .
                                                                          &cn£uLCrtJ cSufc/nrTTZA         xy j


                                                                           7c,   V\JlmVbA
                                                                    Dd&tS-L "Tbl&MArÿ


              _L   3o C.Q &_L         ( *4ÿ>                cS/Uÿn £-? 4>(Rÿ6; id. bU/£hS douKtf? 'Tf&m
A)              ud*W ~P     ~Vk;feC ~Tÿ-~
L£,    ~7£u£ ito\ go&O&rT _
            £x.fcair?d Od 7
                                                                                                     W


                                          OkhtA

              Od ~Tÿt5> H4(c-                      K   nÿY* Q r                                      £Qÿ5~

1.0               t*ld    "Tÿd      v/\              A/kJY~        kLCyt'i-dc- OtT   kpPfLA&-    Atlt)

LT                   -£>                 uA      rr
                                                                           r.


                                     d                                                 Cause No.                Nynos
 THE STATE OF TEXAS                                                                         IN THE 184TH DISTRICT COURT

 v.

                           Thwvb                   Defendant                                HARRIS COUNTY, TEXAS

                     TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*

 I, judge of the trial court, certify this criminal case:

             is not a plea-bargain case, and the defendant has the right of appeal, [or]

   I~1       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and not
             withdrawn or waived, and the defendant has the right of appeal, [or]

   I~1      is a/fjlea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of
            appeal, [or]

   O' .      is a plea-bargain case, and the defendant has NO right of appeal, [or]

  [Z1        the defendant has waived the right of appeal.

                                                                                                              MV 19 2015
                                                                                     Date Signed


  I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
  criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
  Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals’
  judgment and opinion to my last known address and that I have only 30 days in which to file a pro se petition of
  discretionary review in the court oflappeals. TEX. R. APP. P. 68.2. I acknowledge that, if I wish to appeal this
  case and ij        ltitled to do so, itjtts my duty to inform my appellate attorney, by written communication, of any



                                                                                                                            —
  chan] in the address at which I am currently living or any change in my current prison unit. I understand that,
  because of appellate deadlines, if i/fiil to timely inform my appellate attorney of any change in nr               lay
/lose  the opportunity  to file a pro se petition for discretionary review.      _=========-—


          idanl                                                                      Defendant’s Counsel

  Mailing Address:                                                                   State Bar of Texas ID number:                   WK1      APPEAL CARD


                                           Cause No.


                The State of Texas



Date Notice               ll-tf-'S
Of Appeal:

Presentation:                  Vol.            Pg.

Judgment:                      Vol.            Pg-.

Judge Presiding    -/yf"C>C
                   _                        3a.rvtoe
Court Reporter          i ,-vÿ, A \/U>   A>
Court Reporter
Court Reporter

Attorney
on Trial_             ph an ie_ y(/aA"(i O
Attorney
on Appeal

      Appointed                  Hired

Offense       (2
Jury Trial:            Yes.               No

Punishment
Assessed  _
              _
Companion Cases
(If Known)

Amount of
Appeal Bond

Appellant
Confined:              Yes.               No

Date Submitted
To Appeal Section

Deputy Clerk